Citation Nr: 0123734	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for psychosis for 
medical care purposes under the provisions of 38 U.S.C.A. 
§ 1702.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The appellant had active service from June 1989 to September 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant appealed the rating decision, and in April 
2000, the Board issued a decision in which it denied each 
claim.  The appellant appealed the Board decision to the 
United Stated Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the Court).  In November 2000, the General Counsel of 
VA filed on behalf of the Acting Secretary Appellee's 
Unopposed Motion for Remand and to Stay Proceedings.  In this 
motion, the General Counsel requested that the Court vacate 
the April 2000 decision of the Board and remand the case to 
the Board for readjudication in light of the newly enacted 
The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  By order dated in December 2000, the Court granted 
the motion.


REMAND

The Board denied the claims on appeal on the basis that they 
were not "well grounded" as was required for a successful 
claim under the then current version of 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA did away with the requirement that 
claims be well grounded, and imposed new duties on VA to give 
notice and assist claimants with the development of their 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).

To implement the provisions of the new law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Under the VCAA, VA must notify a claimant of what 
evidence is needed to substantiate the claim and if certain 
evidence cannot be obtained and also must assist the claimant 
with the development of evidence that could substantiate the 
claim.  38 U.S.C.A. §§ 5102, 5103, 5103A.

The VCAA and its implementing regulations provides that VA 
must supply a medical examination or opinion if there is a 
competent diagnosis of a current disability, evidence that 
the current disability may be related to service, and the 
evidence is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103(A); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The veteran's service medical records show that he was 
hospitalized after being admitted on account of having 
attempted suicide by drug overdose.  He has reported 
hallucinations that began in service.  Post-service medical 
evidence show that he has been diagnosed as having one or 
more acquired psychiatric disorders.  However, there is no 
competent opinion as to the relationship between the current 
disability and service.  Thus, an examination is necessary.  

The veteran is apparently incarcerated, and this fact could 
complicate efforts to afford him an examination.  The Court, 
however, has cautioned VA that those who adjudicate claims of 
incarcerated veterans must be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet App 190 (1991).  In such cases, VA must 
document its efforts to provide a fee basis examination, or 
offer an explanation as to why a VA examiner could not 
perform the necessary examination.  Bolton v. Brown, 8 Vet 
App 185 (1995).

The VCAA and the implementing regulations also requires VA to 
make reasonable efforts to obtain records pertinent to the 
claim, and if the records could not be secured, to so notify 
the claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1),(3)).  In addition, the implementing regulation 
prescribes the content of the notice that VA must give to a 
claimant if it is unable to obtain the records in question.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).

The claims file contains a social history taken from the 
appellant in May 1994 at a TDCJ facility in which it is 
suggested that he attempted suicide in June 1992 while an 
inmate at the Ector County Jail.  The Board agrees with the 
appellant's representative that VA should attempt to obtain 
any outstanding medical or other records concerning that 
alleged event.  Such records would be pertinent generally to 
the claims.  In addition, as the appellant's representative 
has pointed out in his August 2001 statement, such records 
could bear on the question whether the appellant demonstrated 
an "active psychosis" within two years after his discharge 
from active service and thus might be entitled to VA medical 
care purposes under the provisions of 38 U.S.C. § 1702.  See 
38 U.S.C.A. § 1702 (West 1991).  There is no indication in 
the claims file that the RO has attempted to secure such 
records or to determine if they exist.  On remand, it must do 
so, giving appropriate notice to the appellant if it 
concludes that the records are unavailable.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that specifically requested below, is 
completed.  In particular, the RO must 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are 
satisfied.

2.  The RO must seek to obtain records 
for the appellant at Ector County Jail 
(and, as part of that process, should 
ascertain the location of this facility).  
The RO must contact the appellant and 
request his cooperation in this effort.  

In contacting the appellant, the RO 
should also afford him the opportunity to 
identify or submit any additional 
pertinent evidence, to include records of 
post-service treatment for a psychiatric 
disorder.  

At the same time, the RO must advise the 
appellant of what additional information 
and medical and lay evidence is necessary 
to substantiate his claims.  The RO 
should tell him which information and 
evidence, if any, he is to provide to VA 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.

The RO then must attempt to obtain copies 
of all records or other documentation 
that has not previously been obtained.  
The RO should document in the claims file 
all attempts to secure additional records 
pertinent to the claims.  If, after 
making reasonable efforts, the RO is 
unable to obtain any records sought, the 
RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim, including, but not limited 
to, notice that VA will decide the claim 
based on the evidence of record unless 
the claimant submits the records VA was 
unable to obtain; and (d) inform the 
appellant that he is ultimately 
responsible for providing the evidence.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  The appellant must then be 
given an opportunity to respond.  Efforts 
to obtain records in the custody of a 
federal department or agency must 
continue until it is reasonably certain 
that such records do not exist, or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
notify the appellant.

3.  After the above-requested development 
has been completed, the RO must attempt 
to afford the veteran an examination to 
determine the nature and etiology of any 
current psychiatric disorder.  All 
pertinent symptomatology, findings, and 
diagnoses should be reported in detail.  
In order to comply with Court 
requirements, the claims file must be 
made available to and be reviewed by the 
examiner prior to the requested 
examination, and the examination report 
should reflect that such a review was 
made.

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any acquired psychiatric 
disorder identified on the examination 
had its onset in service, was manifested 
within one year of service, or was 
manifested within two years of service.  
The relation between the psychiatric 
disorder, diagnosed as personality 
disorder, that was exhibited by the 
appellant during service and his current 
psychiatric disorder or disorders should 
be specifically addressed.  A rationale 
for the opinion should be furnished.

4.  After the VA examination has taken 
place, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate 
the claim in accordance with the 
requirements of the VCAA and its 
implementing regulations.  If the claim 
remains denied, the RO must provide the 
appellant and his representative with a 
supplemental statement of the case and 
allow him an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if otherwise in order.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


